         Case 5:21-cv-00539-HE Document 3 Filed 05/24/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


Oklahoma City, Oklahoma

Date: May 24, 2021

KYLEE MCLAUGHLIN,               )
                                )
               Plaintiff,       )
vs.                             )                  NO. CIV-21-0539-HE
                                )
BOARD OF REGENTS OF THE         )
UNIVERSITY OF OKLAHOMA, ET AL., )
                                )
               Defendants.      )


 ENTER ORDER:

     Counsel for plaintiff is directed to file an entry of appearance conforming to
LCvR83.4 not later than May 26, 2021.


     THE ABOVE ORDER ENTERED AT THE DIRECTION OF JUDGE JOE HEATON.



                                      Carmelita Reeder Shinn, Clerk of Court
                                      Western District of Oklahoma


                                      By:   s/Lisa Minter
                                            Deputy Clerk
